Citation Nr: 0935465	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, to include depression, mood disorder, stress, and 
anxiety, and if so, whether the claim should be granted.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for hearing loss, 
bilateral.

4.  Entitlement to service connection for tinnitus, 
bilateral.

5.  Entitlement to service connection for inguinal hernia, 
bilateral, status post surgical repair.

6.  Entitlement to service connection for Achilles 
tendonitis, bilateral.

7.  Entitlement to service connection for plantar fasciitis 
of the left foot.

8.  Entitlement to service connection for plantar fasciitis 
of the right foot.

9.  Entitlement to service connection for a thoracic spine 
disability.

10.  Entitlement to service connection for erectile 
dysfunction.

11.  Entitlement to service connection for a bilateral knee 
condition.

12.  Entitlement to service connection for a skin condition, 
to include psoriasis, warts, abscesses, and cysts.

13.  Entitlement to service connection for an eye condition, 
bilateral.

14.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.

15.  Entitlement to a compensable evaluation for sinusitis.

16.  Entitlement to a compensable evaluation for excision of 
toenails, great toes and fifth toes, bilateral.

17.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right shoulder.

18.  Entitlement to an earlier effective date prior to 
February 10, 2005, for the grant of service connection for 
degenerative disc disease of the cervical spine.

19.  Entitlement to an earlier effective date prior to 
February 10, 2005, for the grant of service connection for 
degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1978 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and April 2008 rating 
decisions by the Reno, Nevada, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran requested a travel board hearing in conjunction 
with his appeals.  In March 2009, a hearing before the 
undersigned Veterans Law Judge was provided for the Veteran, 
sitting at the Reno RO.  The transcript of the hearing has 
been associated with the claims folder and considered in this 
decision. 

The Board observes that the Veteran has submitted a large 
quantity of evidence since the most recent Supplemental 
Statement of the Case.  No remand of the matter to the RO for 
initial consideration is required, however, as the Veteran 
made clear by way of a March 2009 letter that he wished to 
waive RO consideration of all newly-submitted evidence.

The Board notes that, in conjunction with his claim for 
earlier effective dates for the award of service connection 
for cervical spine and right shoulder disorders, the Veteran 
made two claims of "clear and unmistakable error" (CUE) in 
the April 2008 rating decision.  In this regard, the record 
reflects that the Veteran timely filed a notice of 
disagreement to the April 2008 rating decision, which 
effectuated the Board's January 2008 grant of service 
connection for such disabilities, and assigned ratings 
therefore, as well as the effective date of February 10, 
2005.  Since the appeal from the rating decision was timely, 
consideration of a claim of CUE in such rating is 
inappropriate.  This matter will be further explained below.  

The issues of entitlement to service connection for a 
psychiatric condition, plantar fasciitis of the right foot, a 
disorder of the thoracic spine, erectile dysfunction, a 
bilateral knee condition, a skin condition, and an eye 
condition, as well as the issues of entitlement to an 
increased evaluation for a right shoulder disability and for 
a bilateral toenail disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a final rating decision issued in May 1994, the RO 
denied a claim for entitlement to service connection for a 
psychiatric disorder, identified as "stress."

2.  Evidence received since the May 1994 rating decision 
regarding the Veteran's psychiatric disorder includes 
evidence that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection.

3.  The Veteran has a current lumbar spine disability.  There 
is no credible evidence that such had its onset during 
service or as the result of an in-service injury or event.

4.  The Veteran does not have an auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 
decibels or greater.  His auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are not 26 decibels or greater.  His speech recognition 
scores using the Maryland CNC Test are 100 percent for each 
ear.

5.  The Veteran did not complain of tinnitus during service 
or at his separation from service.  There is no medical 
evidence linking the Veteran's alleged tinnitus to service.

6.  The Veteran was not treated for inguinal hernias during 
service, and his separation examination is negative for 
hernias.  The Veteran was first diagnosed with bilateral 
inguinal hernias in 1996, three years after service.  There 
is no medical evidence to support a finding that the 
Veteran's inguinal hernias are related to his service.

7.  Achilles tendonitis of the left foot was first manifest 
eleven years after service.  

8.  The Veteran was diagnosed with Achilles tendonitis of the 
right foot in October 1978, but was not treated again for the 
remaining fifteen years of active duty service.  There is no 
indication that the Veteran's Achilles tendonitis was a 
chronic condition.  The Veteran was again diagnosed with 
Achilles tendonitis of the right foot in June 2004, almost 26 
years after his initial diagnosis of Achilles tendonitis.  
There is no medical evidence to support a finding that the 
Veteran's 2004 diagnosis of Achilles tendonitis is related to 
the 1978 diagnosis.

9.  The Veteran was not diagnosed with plantar fasciitis of 
the left foot during service.  He was first diagnosed with 
plantar fasciitis of the left foot in June 2004, 
approximately eleven years after he separated from service.  

10.  Prior to March 23, 2009, the Veteran's forward flexion 
of the cervical spine was limited to 25 degrees with pain.  
The Veteran did not have ankylosis of the cervical spine.

11.  As of March 23, 2009, the Veteran's forward flexion of 
the cervical spine was limited to 15 degrees.  The Veteran 
did not have ankylosis of the cervical spine.

12.  Results from an October 2005 examination showed that the 
Veteran had some pain with recurrent numbness in the left 
upper extremity, and weakness of grip on the left side.  A VA 
examiner diagnosed the Veteran with C7 radiculopathy, left 
upper extremity and neck, with minor slowing in the median 
sensory, and ulnar sensory nerves across the wrist.  

13.  An EMG performed on April 12, 2009, showed that the 
Veteran no longer had C7 radiculopathy of the left upper 
extremity.

14.  The Veteran does not have a current diagnosis of 
sinusitis.  The Veteran has not had three or more non-
incapacitating episodes of sinusitis over any three-year 
period since August 2006.

15.  The Veteran did not file a claim for service connection 
for a cervical spine disorder prior to February 10, 2005.

16.  The Veteran did not file a claim for service connection 
for a right shoulder disorder prior to February 10, 2005.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for a psychiatric disorder, to include 
depression, mood disorder, stress, and anxiety, has been 
received, and the Veteran's claim for service connection for 
a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

2.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

4.  Service connection for bilateral tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

5.  Service connection for bilateral inguinal hernias is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

6.  Service connection for bilateral Achilles tendonitis is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

7.  Service connection for plantar fasciitis of the left foot 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

8.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine for the 
period of February 10, 2005, to March 22, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2008).

9.  The criteria for an evaluation of 30 percent, and no 
higher, for degenerative disc disease of the cervical spine 
for the period beginning March 23, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2008).

10.  The criteria for an evaluation of 20 percent, and no 
higher, for C7 radiculopathy of the left (minor) upper 
extremity for the period beginning February 10, 2005, and 
ending April 12, 2009, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic 
Code 8712 (2008).

11.  The criteria for a compensable evaluation for sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6510 (2008).

12.  The criteria for an effective date earlier than February 
10, 2005 for the award of service connection for a cervical 
spine disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).

13.  The criteria for an effective date earlier than February 
10, 2005 for the award of service connection for a right 
shoulder disorder are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A. VA's Duties to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

1. VCAA Notice Addressing New and Material Evidence

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Proper VCAA notice was not provided to the Veteran concerning 
his claim to reopen his previously-denied claim for service 
connection for a psychiatric disorder, to include depression, 
mood disorder, stress, and anxiety.  This error on the part 
of VA is harmless, however, as the claim to reopen is granted 
by way of this decision.   

2. VCAA Notice for Service Connection Claims

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Proper VCAA notice addressing the Veteran's claims for 
service connection for hearing loss, tinnitus, Achilles 
tendonitis, plantar fasciitis, a skin condition, and inguinal 
hernias was provided by way of December 2006 letters to the 
Veteran.  The letters, prior to the original rating decision, 
informed the Veteran of the evidentiary requirements to 
substantiate the claims for service connection.  The Veteran 
was informed of what evidence VA had obtained, as well as his 
and VA's respective duties for obtaining additional evidence.  
Further, VA requested that the Veteran submit any available 
medical evidence in his possession concerning his claimed 
disorders.

Similarly, adequate VCAA notice addressing the Veteran's 
claims for service connection for his spinal conditions and 
erectile dysfunction was provided in June 2007.

3. VCAA Notice Requirements for Claims for Increased Initial 
Evaluations and Earlier Effective Dates

The Veteran is challenging the initial evaluations and 
effective dates assigned following the grant of service 
connection for his cervical spine and right shoulder 
conditions.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, VA's duty to notify in this case has been 
satisfied.

B. VA's Duties to Assist

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds 
that, for the claims decided by way of this decision, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In connection with the current appeal, the RO has obtained 
the Veteran's service treatment records (STRs), as well as 
post-service treatment records from the local VA Medical 
Centers.  VA obtained private medical records as identified 
by the Veteran, and accepted evidentiary submissions from the 
Veteran.  The Veteran was provided an examination for his 
cervical spine, sinuses, right shoulder, and bilateral toes 
in March 2009.  A travel board hearing was held for the 
Veteran in March 2009.  

The Board notes that the Veteran has not had VA examinations 
for all of his claimed conditions.  As addressed in the 
remand section below, the Board has determined that some of 
the Veteran's conditions, including those related to his 
psychiatric disorder, plantar fasciitis of the right foot, 
thoracic spine, erectile dysfunction, bilateral knees, skin, 
eyes, bilateral toenails, and right shoulder, warrant VA 
examinations.  As discussed in more detail below, the Board 
finds that no other examinations are necessary to fulfill 
VA's duties to assist the Veteran.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims decided below that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims decided herein.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran's Claims

A. New and Material Evidence for the Veteran's Psychiatric 
Disorder Claim

The Veteran's claim for entitlement to service connection for 
a psychiatric disorder, to include depression, mood disorder, 
stress, and anxiety, requires an analysis of whether new and 
material evidence has been proffered, as the Veteran's claim 
for service connection has previously been denied. 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in August 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As addressed below in more detail, in order for VA to grant a 
claim for service connection, there must be evidence of a 
current disability, an in-service injury, and medical 
evidence of a nexus between the current disability and the 
in-service injury.

Here, the RO last denied service connection for the Veteran's 
psychiatric disorder in May 1994 based on the fact that the 
Veteran had only been treated for stress, and "no chronic 
disorder ha[d] been shown."  The Board notes that, as there 
was no evidence of a chronic disability, there was likewise 
no evidence linking a disability to service.

Therefore, for evidence in the Veteran's psychiatric disorder 
claim to be new and material, it must support a finding that 
he has a chronic disorder, rather than the mere symptoms of a 
disorder.  

The Veteran has submitted new evidence to support a finding 
that he has a current psychiatric disorder and that it is 
related to injuries suffered during service and psychiatric 
treatment he received during service.  New evidence includes 
VAMC treatment records from September 2006 to the present.  
These records support a finding that the Veteran has 
depression, and that it is related to his service.  

The Board finds that the evidence submitted since the RO's 
May 1994 decision, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim - a diagnosis of a 
chronic disability and a nexus between the Veteran's current 
condition and his service - and raises a reasonable 
possibility of substantiating the claim.  The Board therefore 
finds that new and material evidence has been received since 
the RO's May 1994 decision, and reopening the claim of 
service connection for a psychiatric disorder, to include 
depression, mood disorder, stress, and anxiety, is warranted.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action 
necessary on this issue is reflected in the Remand portion of 
this decision.  

B. Service Connection Claims

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases, such as arthritis, psychosis, and 
sensorineural hearing loss, may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within the applicable presumptive period.  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

1. Lumbar Spine Disability

The Veteran bases his claim for service connection for a 
lumbar spine disability on a November 1984 incident, during 
which he was moving a safe with two other servicemen, and the 
safe fell on him.  According to the Veteran's report 
following the accident, the safe weighed 1500 pounds.  
Following the accident, the Veteran's lower right arm and 
wrist were X-rayed for a "possible [right] arm [fracture]."  
X-rays were negative, and the Veteran was diagnosed with a 
contused forearm.  None of the November 1984 reports 
indicated that the Veteran complained of back pain at that 
time.

The Veteran had other documented in-service injuries that 
could have affected his back.

According to the Veteran's STRs, he fell off a ladder in 
September 1979, at which time the radial head of his right 
elbow was fractured.  

In January 1985, the Veteran was on a skiing trip, and fell 
off the ski lift, injuring his left shoulder.  The day after 
he fell, the Veteran was seen complaining of pain in his left 
shoulder, neck, back, and right thumb.  Two weeks after the 
incident, a note indicated that the Veteran's pain was 
localized to his left shoulder joint.  No more back pain was 
indicated.  

In July 1988, a report indicated that the Veteran had "no 
medical problems that would predispose [him] to [being] 
overweight."

The Veteran's medical history report, filled out by the 
Veteran in conjunction with his separation examination, 
indicated that he had "recurrent back pain - top of 
shoulders[;] 1979 - result of injury."  He also stated that 
"1500 lb. safe fell on chest/arm - inj[ury] to arm [and] 
upper back."  The Veteran did not indicate in the medical 
history that he had any lumbar back pain or disability.  

The Veteran's separation examination did not note any 
disabilities or injuries to the Veteran's spine.

After service, the Veteran first asserted that he experienced 
lumbar pain in private medical provider progress notes from 
November 2002 through June 2003.  

In a December 2005 note, Dr. L.V.E., a private physician, 
stated that "it is my professional opinion that [the 
Veteran] has a documented history of the following: 
. . . Degeneration and Herniated Disc of the C-Spine."  His 
opinion was based on the Veteran's alleged trauma when the 
safe fell on the Veteran in November 1984.  Dr. L.V.E. did 
not indicate, at the time, that the Veteran had a lumbar 
spine disability related to the safe incident.

A February 2007 X-ray of the lumbar spine was "essentially 
benign."

A March 2007 MRI performed at the VAMC indicated that the 
Veteran had degenerative disc disease of the lumbar spine and 
anterolisthesis of L4 on L5.  

Initially, the Board finds that the Veteran has a current 
lumbar spine disability.  The remaining question to be 
addressed for service connection involve whether such was 
manifest in service or as a result of in-service event or 
injury, that is, whether there is a nexus between an in-
service event and the current disability.

The Board notes that throughout the claims file, it is 
repeatedly asserted by the Veteran, by his fellow service 
members, and by the Veteran's post-service medical providers 
that the Veteran complained of back pain immediately 
following the incident in which the safe fell on him in 
November 1984.  The Board does not find the Veteran's post-
service statements concerning the etiology of his lumbar 
disability, or those of the service members who served with 
him, credible.  These statements are contradicted by the 
Veteran's own statement on the medical history report he 
completed for his separation, in which he stated that "1500 
lb. safe fell on chest/arm - inj[ury] to arm [and] upper 
back."  No lumbar injury was mentioned.  

The Board also finds the Veteran's post-service statements 
incredible because the treatment records created shortly 
following the accident are the most reliable record of what 
happened.  These records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness; 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (observing that, although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate; statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).  Treatment records from immediately after the incident 
reflect that the only concern at that time was the Veteran's 
arm.  There is no mention in the treatment records of the 
back pain the Veteran alleges was caused by the safe 
accident.  This is not a case where there is no medical 
evidence concerning the incident in question; on the 
contrary, the medical evidence is from the day of the 
incident.  

Based on the Board's finding that the STRs are the most 
reliable record of the incident, the Board finds that all 
allegations that the Veteran experienced back pain 
immediately following the incident in which the safe fell on 
him are not credible, as no notation concerning his back pain 
was made in the relevant in-service treatment records.

Neither is there other credible evidence of any other in-
service lumbar injury.  The only instance of back pain 
mentioned by the Veteran was following his January 1985 
skiing trip accident.  The Veteran noted generalized "back 
pain," but this pain ameliorated within two weeks.  The 
Veteran made no other references to back pain during service.  
The Veteran did not list lumbar pain on the detailed medical 
history report he filled out in conjunction with his 
separation examination.  Also, the Veteran's separation 
examination did not note any disabilities or injuries to the 
Veteran's lumbar spine.

The Board finds that the Veteran did not incur an in-service 
event or injury to which his current lumbar spine disability 
could be associated with, and thus there could be no nexus to 
service.  Therefore, service connection for a disability of 
the lumbar spine is not warranted.

The Veteran was not provided a VA examination for his claim 
of a lumbar spine disability.  McLendon requires an 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon, 20 Vet. 
App. at 81.  An examination for the Veteran's lumbar spine is 
not necessary, as there is not credible evidence that the 
Veteran suffered an injury to his lumbar spine during 
service, as discussed above.  

2. Hearing Loss

The Veteran asserts that he has bilateral hearing loss due to 
acoustic trauma experienced during service while on a field 
exercise.  The Veteran indicated on the medical history 
report that he filled out in conjunction with his separation 
examination that he had hearing loss.  During his March 2009 
hearing, the Veteran alleged that a fellow service member 
fired a machine gun right near the Veteran's ear, causing him 
immediate and permanent hearing loss.  The Veteran claimed 
that his hearing loss was documented in service.  

For VA purposes, impaired hearing will be considered to be a 
disability in three situations: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; (2) or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or (3) when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Board notes that the Veteran's service treatment records 
reflect a complaint regarding bilateral hearing loss in 
August 1990, during service.  At the conclusion of the his 
active-duty service, his hearing examination did not show a 
hearing loss disability.  Results from audiometric testing 
conducted at the Veteran's separation examination in February 
1993 indicated:

HERTZ
500
1000
2000
3000
4000
Right
5
0
10
10
10
Left
10
5
5
15
15

The Board notes that the February 1993 test did indicate a 
threshold of 45 decibels in the left ear at 6000 hertz, and 
that the doctor noted high frequency hearing loss in that 
ear.  Speech recognition scores were not addressed at the 
Veteran's separation examination.

Current audiometric testing of the Veteran's hearing 
continues to show that he does not have a hearing loss 
disability for VA purposes.  Results from December 2006 
indicated the following auditory thresholds:

HERTZ
500
1000
2000
3000
4000
Right
20
15
10
15
20
Left
15
15
20
20
35

Speech recognition scores for both ears were 100 percent in 
December 2006.

Thus, the Veteran's hearing loss continues to be insufficient 
to be considered a disability under 38 C.F.R. § 3.385.  He 
has not demonstrated auditory thresholds of 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, auditory thresholds of 26 decibels or greater for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, or speech recognition scores on the Maryland CNC 
Test of less than 94 percent.  Without a current hearing loss 
disability, service connection for bilateral hearing loss is 
not warranted.

3. Tinnitus

The Veteran asserts that he has bilateral tinnitus due to 
acoustic trauma experienced during service while on a field 
exercise.  

During service, the Veteran denied tinnitus on examination in 
April 1979, January 1981, and April 1982.

The Veteran did not indicate that he experienced tinnitus on 
the medical history report that he filled out in conjunction 
with his separation examination, and the separation 
examination report does not document that the Veteran 
complained of tinnitus.  

During his December 2006 audiology examination, the Veteran 
asserted that he had bilateral intermittent tinnitus which 
had been present since service.  Although the examiner did 
not explicitly diagnose tinnitus, she advised the Veteran to 
file a claim for service connection for tinnitus.  

A February 2009 letter from J.L.Z. indicated that, following 
the field exercise in which a machine gun was fired near the 
Veteran's head, the Veteran complained of "ringing in his 
left ear for a while."  J.L.Z. said that the Veteran was 
treated in the field and that no records were made concerning 
the issue.

During his March 2009 hearing, the Veteran alleged that he 
has constant tinnitus, and that it was caused by service, 
specifically, the same event described by J.L.Z. in his 
February 2009 letter.  The Veteran's wife indicated during 
the hearing that the Veteran complained of tinnitus "off and 
on."

As discussed previously, service connection requires a 
currently diagnosed disability, an in-service event or 
injury, and a nexus between the in-service event or injury 
and the current disability.  The Board concedes that the 
Veteran has a diagnosis of tinnitus, based on the December 
2006 audiology examination.

Generally, tinnitus is a type of disability that a layperson 
is competent to testify to.  See Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002) (holding that the Veteran is competent 
to testify to in-service acoustic trauma, in-service symptoms 
of tinnitus, and post-service continuous symptoms of tinnitus 
"because ringing in the ears is capable of lay 
observation.").  Competency, however, is not the final 
question that must be addressed.  The Board also has a duty 
to address the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Smith v. Derwinski, 1 Vet. App. 235, 237-38 
(1991) (holding that the Board has a duty to assess the 
credibility of the evidence of record.); Cartright v. 
Derwinski, 2 Vet. App. 24, 26 (1991) (holding that the Board 
must analyze the credibility and probative value of the lay 
evidence, including testimony, and offer reasons or bases for 
the rejection of such lay evidence).  Importantly, competent 
lay testimony "can be rejected only if found to be mistaken 
or otherwise deemed not credible."  McLendon, 20 Vet. App. 
at 84.  

The Board finds that there is no credible evidence, even when 
considering the Veteran's lay testimony, that the Veteran 
experienced an in-service injury or event that would have 
caused tinnitus, or that he had tinnitus in service.  
Likewise, the Board does not find credible the Veteran's 
claims, made in his statements, his hearing, and to the 
December 2006 examiner, that his tinnitus has continued since 
service.  

The only event and associated injury the Veteran has alleged 
is that a machine gun was fired near his head, and that this 
caused hearing loss and tinnitus.  There is no record of this 
alleged injury in the Veteran's STRs.  Notably, the Veteran 
did not document tinnitus in his separation medical history 
report, despite the fact that he asserted numerous injuries 
and disabilities, including hearing loss.  In fact, the first 
time the evidence indicates that the Veteran claimed to have 
tinnitus was during the December 2006 audiological 
examination, thirteen years after he separated from service.  
This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The fact that there is no record of treatment for tinnitus, 
which is in contradiction to the Veteran's claims that he was 
treated for tinnitus in service, the fact that there is no 
indication regarding tinnitus on the Veteran's February 1993 
medical history form, in contradiction to the Veteran's 
claims that he noted tinnitus at separation, and the fact 
that the Veteran went many years after service without 
treatment for tinnitus, all undermine the credibility of the 
Veteran's claims that he developed tinnitus while in the 
military.

The Board finds that the February 2009 letter from J.L.Z. 
lacks credibility and does not support the Veteran's claim 
concerning the alleged injury.  The February 2009 letter 
specifically describes the incident in which a third 
serviceman allegedly fired a machine gun near the Veteran's 
ear, and claims that the blast caused the Veteran to be 
temporarily deaf and gave him a "severe ringing in his left 
ear for awhile."  Notably, in December 2005, J.L.Z. 
submitted a different letter to VA in support of the Veteran.  
In the December 2005 letter, J.L.Z. stated that he "[did] 
not remember any specific incident in which [the Veteran] was 
injured . . . ."  The Board finds that J.L.Z.'s statements 
lack credibility because he contradicted himself in his two 
letters concerning the Veteran's injuries.

Without credible evidence of an in-service event or injury 
that could have caused the Veteran's tinnitus, or credible 
evidence that the Veteran had tinnitus while in the military, 
service connection is not warranted.

No VA examination is necessary under McLendon, based on the 
fact that the Veteran does not have a credible in-service 
event or injury that could be associated with his tinnitus.  
McLendon, 20 Vet. App. at 81.  

The preponderance of the evidence is against a finding that 
the Veteran's tinnitus was caused by service or began in 
service, and thus the Veteran is not entitled to the benefit 
of the doubt on this point.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 54-56.

4. Inguinal Hernias

The Veteran's STRs reflect that in August 1981, he complained 
of "pain in superpubic area" when running.  The examiner 
determined that there was "no evidence of hernia," and that 
the Veteran's pain was "stomach muscle weakness" due to 
being out of shape.  At no other time in service did the 
Veteran complain of groin pain.  The Veteran did not note 
hernia or groin pain on the medical history report he filled 
out for separation, and his separation examination report 
specifically noted that the Veteran was "[without] hernia."

The Veteran asserted during his hearing that he had pain in 
his groin during service, and that the physician who examined 
him indicated that "everyone has hernias" and that the 
Veteran had poor muscle condition in the lower groin area.  
The Veteran's recollection of the physician's statements does 
not constitute medical evidence of an in-service hernia.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (holding that a 
Veteran's account, "filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").

The Veteran also claimed that when he got out of the service, 
he was sent for a private examination with Dr. W.E.D., at 
which time he was diagnosed with hernias; the doctor 
recommended surgery, but postponed it because a flare-up of 
the hernias ended.  He said he treated the hernias with 
stretching, but eventually needed surgery.

A report from Dr. W.E.D. dated November 1996 indicated that 
the Veteran "had some discomfort in the right groin for the 
past three weeks" which had been recently exacerbated.  
According to the report, the Veteran did not recall a 
particular incident, but indicated that he lifted heavy 
objects at work and had done so for a long time.  The Veteran 
was diagnosed with bilateral inguinal hernias.  Dr. W.E.D.'s 
report noted that the Veteran considered filing a worker's 
compensation claim based on his hernias.

The Veteran had surgery for his bilateral hernias in June 
2000.

A March 2008 private medical record indicated that the 
Veteran had no palpable inguinal hernias.

The Board finds that service connection for bilateral 
inguinal hernias, or the post-surgery residuals of bilateral 
inguinal hernias, is not warranted.  For service connection 
to be warranted, there must be a currently diagnosed 
disability, an in-service injury, and a nexus between the in-
service injury or symptomatology and the current disability.  
The Veteran was diagnosed with bilateral inguinal hernias in 
1996; the Board does not need to address whether the Veteran 
still has a diagnosis of bilateral hernias following his 
surgery, or a new diagnosis of post-surgery residuals of 
bilateral inguinal hernias, as the Veteran did not have a 
hernia injury while in service.  The in-service superpubic 
pain was specifically noted to not be a hernia, and the 
examiner upon separation found that the Veteran was without 
hernias.  Despite the number of health concerns listed by the 
Veteran on his medical history report, inguinal hernias were 
not on the list.  

Although the Veteran implied that his in-service groin pain 
was hernial in nature, the Veteran is not competent to 
diagnose his pain as inguinal hernias, as doing so would 
require medical expertise; rather, he is merely competent to 
convey the symptoms of what he experienced.  38 C.F.R. 
§ 3.159(a)(1)-(2).  Further, the fifteen years without 
treatment from the time of the Veteran's superpubic pain in 
August 1981 until the time of his hernia diagnosis in 
November 1996 weighs against his claim.  See Maxson, 12 Vet. 
App. at 459.

The Board does not find the Veteran's claim that he saw Dr. 
W.E.D. upon leaving service credible, based on the fact that 
Dr. W.E.D.'s report is from November 1996, more than three 
years following service, and that the report notes that the 
Veteran's pain only began in the previous three weeks.  No 
pre-existing problems from service were noted in the report.  

Without an in-service hernial injury, the Veteran's inguinal 
hernias - or the residuals of hernia surgery - do not warrant 
service connection.  There is no evidence to support a 
finding that any post-service hernias were related to 
service.

No VA examination is necessary under the analysis found in 
McLendon, because the Veteran did not have an in-service 
injury or event that could be associated with his post-
surgery inguinal hernias.  The Veteran was not diagnosed with 
hernias until more than three years following his separation 
from service.

5. Achilles Tendonitis

The Veteran was diagnosed with Achilles tendonitis of his 
right Achilles tendon during service in October 1978.  

In December 1983, the Veteran's STRs reflect that he 
complained of a sore right heel.  The Veteran was diagnosed 
with a heel spur and plantar fasciitis of the right heel.  
The examiner did not indicate that the Veteran had Achilles 
tendonitis.

In January 1985, the Veteran was seen for right foot pain and 
swelling, caused by rubbing against tight shoes.  The medical 
note from January 1985 does not indicate which part of the 
right foot was in pain.

The Veteran did not note that he had Achilles tendonitis on 
his separation medical history report.  Likewise, the report 
from the separation examination did not indicate that he had 
Achilles tendonitis.

In June 2004, eleven years after his separation from service, 
the Veteran was diagnosed with bilateral equinus.  The 
examiner indicated that the Veteran had experienced severe 
pain in the bilateral heels over the previous two and a half 
months.

At the Veteran's March 2009 hearing, he testified that his 
Achilles tendons became inflamed during boot camp, and that 
he was treated later in 1978 for Achilles tendonitis in both 
ankles.  He said his Achilles problems lasted throughout his 
time in boot camp and continued through the service.  He said 
that his treating doctor told him that his Achilles had torn 
and was unable to heal because of the amount he had to be on 
his feet during service.  According to the Veteran, the 
condition has continued since service.

There is no evidence that the Veteran is currently receiving 
treatment for an equinus or Achilles tendonitis condition, 
despite voluminous private and VA treatment records.

The Board finds that service connection for bilateral 
Achilles tendonitis is not warranted.  Initially, as to the 
left foot, the Veteran was never diagnosed with tendonitis of 
his left Achilles while in service, and no other injury or 
disease of the left foot, other than athlete's foot, was 
diagnosed or present in service.  The only documented 
treatment for tendonitis involved the Achilles tendon on his 
right ankle.  The Veteran testified that he had Achilles 
tendonitis of the left heel during service, despite the lack 
of records.  Based on in-service treatment records concerning 
the right Achilles tendon, it is clear that the Veteran 
sought treatment for his right foot; there are no similar 
treatment records concerning the left foot.  The Board finds 
that, based on this evidence, it would not be reasonable to 
conclude that despite the Veteran's attempts to obtain 
treatment for both heels, the doctor only found it proper to 
record the complaint regarding the right Achilles; the 
Veteran's statements to the contrary are thus not credible.  
The more reasonable finding based on the evidence of 
treatment of the Veteran's right Achilles tendon during 
service and the lack of evidence of treatment of the 
Veteran's left Achilles tendon during service, is that the 
Veteran did not seek treatment for a problem with his left 
Achilles tendon during service.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson, 4 Vet. App. at 314.  Without an in-service 
onset or other event linked to the development of his left 
Achilles tendonitis, service connection is simply not 
warranted.

Following the Veteran's diagnosis of right Achilles 
tendonitis in October 1978, the Veteran was seen twice more 
for right foot pain in service, in December 1983 and January 
1985, but at no point after October 1978 were the Veteran's 
foot problems determined to be Achilles tendonitis.  Further, 
the only in-service treatment for Achilles tendonitis did not 
indicate that the condition was chronic; the lack of 
subsequent treatment confirms that the condition was not 
chronic in nature.  After service, the Veteran was not 
treated for Achilles tendonitis until June 2004, at which 
time he was diagnosed with bilateral equinus.  There is no 
evidence that the Veteran has been treated since 2004 for an 
Achilles tendon condition.

There is no medical nexus opinion relating the Veteran's 1978 
Achilles tendonitis diagnosis and the 2004 equinus diagnosis.  
As the in-service condition was not chronic in nature, a 
medical nexus is required.  Cf. Groves v. Peake, 524 F.3d 
1306, 1309-10 (Fed. Cir. 2008) (holding that it is legal 
error to require medical evidence to establish a nexus 
between the in-service and post-service diagnoses of the same 
chronic condition).  The June 2004 examiner did not relate 
the Veteran's equinus to the singular in-service diagnosis of 
Achilles tendonitis.  Thus, there is a period of almost 26 
years in which the Veteran was not treated for Achilles 
tendonitis.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson, 12 Vet. 
App. at 459.  

No VA examination is necessary for the Veteran's Achilles 
tendonitis of the right heel.  As noted above, one of the 
prongs of the McLendon analysis as to whether a VA 
examination is warranted is an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability.  McLendon, 20 Vet. App. at 81.  
Initially, there was no treatment for Achilles tendonitis 
between 1978 and 2004; similarly, there is no evidence of 
treatment after June 2004.  The only "indication" that 
there are recurrent symptoms of Achilles tendonitis is the 
Veteran's own testimony, which the Board does not find 
credible.  The Board finds his testimony incredible because 
the testimony is undermined by the facts.  The medical 
evidence shows he went 26 years without treatment for 
Achilles tendonitis, contrary to his testimony on the matter.  
Further, the Veteran testified that both of his Achilles 
tendons were treated during service, which is contradicted by 
his STRs.  Thus, as there is no credible indication that the 
Veteran's in-service Achilles tendonitis may be related to a 
current disability, and no examination is warranted.

As such, the Veteran has presented evidence of one episode of 
in-service Achilles tendonitis.  He did not receive treatment 
for a similar condition for well over twenty years.  There is 
no credible evidence of a current Achilles tendonitis 
disability, and there is no medical or credible lay evidence 
linking a current disability to the in-service occurrence of 
Achilles tendonitis.  Service connection for this condition 
must be denied.

The preponderance of the evidence is against a finding that 
the Veteran's equinus of the right ankle is related to his 
in-service Achilles tendonitis, and thus the Veteran is not 
entitled to the benefit of the doubt on this point.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
54-56.

6. Plantar Fasciitis of the Left Foot

Initially, the Board notes that the issue of entitlement to 
service connection for plantar fasciitis of the right foot is 
remanded below to the RO for further development, to include 
an examination.

The Veteran was diagnosed with plantar fasciitis of the right 
foot during service, in December 1983.  The only diagnosis of 
a condition of the Veteran's left foot in service was an 
August 1989 diagnosis of athlete's foot.  

At the Veteran's separation from service, the Veteran did not 
indicate on his medical history form that he had plantar 
fasciitis.  The only foot-related condition addressed by the 
Veteran on his medical history form was the removal of 
ingrown toenails.  The examiner at separation did not 
indicate that the Veteran had plantar fasciitis.  

The Veteran was first diagnosed with plantar fasciitis of the 
left foot in June 2004, over eleven years after the Veteran 
separated from service.  The June 2004 examiner noted that 
the Veteran's heels had been severely painful over the 
previous two and a half months.  

He was again diagnosed with plantar fasciitis in April 2008 
by a private medical provider.  The private medical provider 
did not indicate whether the plantar fasciitis was in one or 
both feet.

In May 2008, the Veteran was diagnosed with plantar fasciitis 
of the right heel by an examiner at the VAMC.  The Veteran 
told the VA examiner that he had experienced heel pain on and 
off for several years, but the record does not indicate 
whether the Veteran was referring to his right foot or left 
foot.

The Veteran testified at his March 2009 hearing that he 
continues to wear inserts for his plantar fasciitis.

Service connection for plantar fasciitis of the left foot is 
not warranted.  Service connection requires a current 
diagnosis of a disease or injury, which the Veteran has.  
Service connection also requires, however, evidence of an in-
service occurrence of the disease and a nexus between that 
in-service occurrence and the currently diagnosed disability.  
The Veteran was neither diagnosed with plantar fasciitis 
during service, nor for eleven years thereafter.  This long 
period without treatment weighs heavily against the claim. 
See Maxson, 12 Vet. App. at 459.  

A VA examination is not necessary for a fair adjudication of 
the Veteran's claim for service connection for plantar 
fasciitis of the left foot.  Under McLendon, for an 
examination to be required, there must be an in-service 
occurrence of a disease, and some indication that the current 
symptoms of the Veteran's disability are related to that in-
service occurrence.  In this case, the Veteran was not 
diagnosed with plantar fasciitis of the left foot until June 
2004, many years after service.  Therefore, no examination is 
necessary.

C. Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

As discussed previously, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

1. Degenerative Disc Disease of the Cervical Spine

The Veteran seeks an increased evaluation for his 
degenerative disc disease of the cervical spine.  Currently, 
the Veteran has an evaluation of 20 percent for his cervical 
spine condition.  

In October 2005, the Veteran was examined for his cervical 
spine condition.  At that time, forward flexion of the 
cervical spine was zero to 30 degrees.  He had pain and 
crepitus beginning at 25 degrees forward flexion.  After 
repetitive active flexion, the Veteran indicated increased 
pain and crepitus, but he did not demonstrate any weakness, 
fatigue, decreased range of motion, or loss of function with 
the repetitive use.

Dr. D.D. examined the Veteran in October 2005 for peripheral 
nerve symptomatology related to the Veteran's degenerative 
disc disease of the cervical spine.  Dr. D.D. noted some pain 
with recurrent numbness in the left upper extremity, and 
weakness of grip on the left side.  The Veteran was diagnosed 
with C7 radiculopathy, left upper extremity and neck, with 
minor slowing in the median sensory, and ulnar sensory nerves 
across the wrist.  

An October 2007 letter from Dr. D.A.J. noted that, based on 
recent MRI results, the Veteran's cervical spine had failed 
to improve despite nonoperative care, and that surgery may be 
necessary.

The Veteran had an MRI of his cervical spine performed in 
September 2008.  The MRI showed degenerative changes, most 
evident at C5-C6.  The interpreting radiologist noted that 
the Veteran's cervical spine had changed little from the 
previous study, which had been performed one year previously.  

The Veteran was provided a VA examination on March 23, 2009.  
The Veteran complained of constant neck pain with and without 
activity, which would get worse with movement.  The Veteran 
had severe flare-ups of pain daily, precipitated by any 
movement of the neck; he did not, however, have any 
incapacitating episodes of spine disease.  The Veteran's 
posture, head position, and gait were normal, but scoliosis 
of the spine was noted.  The examiner noted objective 
symptoms including pain with motion, tenderness, and 
weakness.  The Veteran's forward flexion was limited to 15 
degrees, and was additionally limited by pain on repetitive 
motion.  The Veteran's cervical condition had not caused him 
to lose any time from work during the previous year, but the 
Veteran stated that the condition did have significant 
effects on his ability to work as an assistant manager at his 
place of employment.  

Addressing the neurological effects of the cervical spine 
condition, the Veteran complained of bilateral arm pain that 
began in the cervical region and radiated down the arm to the 
hands, associated with numbness and tingling.  The Veteran 
had difficulty holding on to objects.  Testing showed that 
the Veteran had 3/5 muscle strength in the muscles of his 
upper extremity, and a grip strength of five pounds 
bilaterally.  Sensory function tests showed decreased 
sensation to light touch bilaterally.

An EMG was performed on April 13, 2009, subsequent to the 
examination, and showed that the Veteran's condition had 
"significantly improved as compared to the previous study 
done in 2005."  There was evidence of right ulnar and median 
sensory neuropathy, with the ulnar sensory neuropathy "a 
little worse" than the median sensory neuropathy.  There was 
no longer, however, evidence of C7 radiculopathy, which had 
been present in 2005, and the left ulnar and median nerves 
appeared normal.  The examiner diagnosed the Veteran with 
right ulnar and median sensory neuropathy, with neuralgia, 
but without paralysis or neuritis.  Such was not linked to 
the service-connected neck disorder and, thus, will not be 
considered as part of this claim.
 
The Board acknowledges that the Veteran claims, through his 
statements and travel board hearing testimony, to be in 
consistent pain.  As noted above, ratings for spinal injuries 
are made with or without symptoms of pain.  Further, the 
Board notes, based on the Veteran's statements in the claims 
folder, that he is right-handed.

The Veteran is currently rated 20 percent based on limitation 
of motion of the cervical spine, effective February 10, 2005.  
He could, for certain periods of time, also be evaluated 
based on C7 radiculopathy of the left upper extremity.

a. Limitation of Motion

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a.

1) February 10, 2005, to March 22, 2009

As the Veteran is currently evaluated at 20 percent for his 
cervical spine condition for the period beginning February 
10, 2005, he would need to demonstrate either forward flexion 
of the cervical spine limited to 15 degrees or less, or 
ankylosis of the cervical spine for an increased evaluation.  

The only evidence showing the Veteran's range of motion of 
the cervical spine prior to March 23, 2009, is the October 
2005 examination report, which shows that the Veteran had 
forward flexion of the cervical spine to 30 degrees, with 
pain and crepitus beginning at 25 degrees.  Applying DeLuca 
considerations, the Board notes that after repetitive 
flexion, the Veteran indicated increased pain and crepitus, 
but he did not have decreased range of motion below 25 
degrees.

Based on these range of motion measurements, there is no 
evidence suggesting the Veteran is entitled to an evaluation 
of 30 percent for this period.  He was not diagnosed with 
ankylosis.  His range of motion, even after considering any 
lost range of motion due to pain on repetitive movement, was 
well within the 15 degree to 30 degree range provided for in 
the criteria for a 20 percent evaluation.  

The Board notes that examinations of the Veteran's spine from 
October 2007 and September 2008, while not specifically 
addressing limitation of motion, did not otherwise indicate a 
decrease in the Veteran's range of motion.

There is no evidence in the Veteran's claims file that he has 
had a diagnosis of, or any incapacitating episodes of, 
intervertebral disc syndrome.

As such, the criteria for a 30 percent evaluation during the 
period of February 10, 2005, to March 22, 2009, are not met, 
and an increased evaluation based on limitation of motion of 
the cervical spine is not warranted.  Likewise, as there is 
no evidence to support a finding that the Veteran has 
ankylosis of the cervical spine, a 40 percent evaluation for 
the Veteran's degenerative disc disease of the cervical spine 
is not appropriate.  

2) Beginning March 23, 2009

Beginning March 23, 2009, the Veteran is entitled to an 
increased rating based on the range of motion of his cervical 
spine.  At the March 2009 VA examination, the Veteran's 
cervical range of motion was limited to 15 degrees of forward 
flexion, and was additionally limited by pain on repetitive 
motion.  As discussed previously, limitation of range of 
motion of the cervical spine to 15 degrees or less warrants 
an evaluation of 30 percent.  The Veteran was not diagnosed 
with ankylosis of the cervical spine, which is required for a 
40 percent evaluation.

b. C7 Radiculopathy of the Left Upper Extremity

Peripheral neuralgia is characterized by dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate incomplete paralysis.  The term "incomplete 
paralysis" with these and other peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. §§ 4.124, 4.124a.

Diagnostic Code 8712 provides ratings for neuralgia of the 
lower radicular group of nerves.  Diagnostic Code 8712 
provides that mild incomplete paralysis is rated 20 percent 
disabling on the major side and 20 percent on the minor side; 
moderate incomplete paralysis is rated 40 percent disabling 
on the major side and 30 percent on the minor side; and 
severe incomplete paralysis is rated 50 percent disabling on 
the major side and 40 percent on the minor side.  Complete 
paralysis of the lower radicular group, with all intrinsic 
muscles of hand, and some or all of flexors of wrist and 
fingers, paralyzed (substantial loss of use of hand), is 
rated 70 percent disabling on the major side and 60 percent 
on the minor side.  




1) February 10, 2005, to April 12, 2009

During the period of February 10, 2005, to April 12, 2009, 
the Veteran is entitled to an additional evaluation based on 
radiculopathy of the left upper extremity.  In October 2005, 
the Veteran had some pain with recurrent numbness in the left 
upper extremity, and weakness of grip on the left side.  A VA 
examiner diagnosed the Veteran with C7 radiculopathy, left 
upper extremity and neck, with minor slowing in the median 
sensory, and ulnar sensory nerves across the wrist.  Similar 
to the range of motion, reports from October 2007 and 
September 2008 did not show worsening of the Veteran's 
condition.

The symptoms described by the October 2005 examiner, 
including pain, numbness, and weakness, most adequately 
describe the symptoms of neuralgia.  See 38 C.F.R. § 4.124.  
The symptomatology described did not include "loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating," which is the symptomatology of 
neuritis.  See 38 C.F.R. § 4.123.  As noted in 38 C.F.R. 
§ 4.124, neuralgia is to be rated either as either mild, or 
at most moderate, incomplete paralysis under the appropriate 
Diagnostic Code.  Notably, the examiner described the 
Veteran's symptoms as a "minor slowing" of the median and 
ulnar sensory nerves.  Based on the examiner's 
characterization of the disability as "minor," the Board 
finds that the appropriate evaluation for cervical 
radiculopathy would be that of "mild," as neuralgia is only 
to be rated as mild or moderate incomplete paralysis.  Id.  

Under Diagnostic Code 8712, the Veteran thus qualifies for a 
20 percent evaluation, based on mild incomplete paralysis of 
the lower radicular group (C7) of the left upper extremity, 
which is his minor extremity.

2) Beginning April 13, 2009

As noted above, an EMG was performed on the Veteran on April 
13, 2009.  According to the results of the EMG, there was 
"no evidence of C7 radiculopathy which was present on the 
prior study in 2005."  The examiner determined that the 
sensory nerve action potential latency of the left ulnar and 
median nerves was normal.  There is no evidence that the C7 
radiculopathy condition has returned and, as a result, a 
separate, compensable rating for such is not warranted as of 
April 13, 2009.

e. Consideration for an Extraschedular Evaluation

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's cervical spine 
disability.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  According to 38 C.F.R. § 4.1, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  

What the Veteran has not shown in this case is that his 
service-connected cervical spine disorder has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not required frequent periods of 
hospitalization.  In fact, the Veteran has gone long periods 
without any medical treatment for his cervical spine.  The 
Veteran is employed and has not complained of any marked 
interference with his employment; specifically, the Veteran 
told the March 2009 examiner that he had not lost any time 
from work as a result of his service-connected disabilities.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected cervical spine 
condition.

2. Sinusitis

Currently, the Veteran has a noncompensable evaluation for 
sinusitis.

In February 2007, the Veteran had a maxillofacial CT study 
concerning his history of chronic sinusitis.  The CT scan 
report showed mild sigmoid configuration of the nasal septum, 
with spurring on the left, with partial obstruction of the 
left nasal passageway.  The paranasal sinuses were otherwise 
clear.  

A February 2009 note from Dr. K.B.R. diagnosed the Veteran 
with atypical facial pain disorder/headache disorder, with an 
unclear etiology.  Dr. K.B.R. indicated that he saw no 
evidence of sinusitis.  

The Veteran had a VA examination in March 2009 for sinusitis.  
Rhinitis symptoms at the time of the examination included 
nasal congestion and excess nasal mucous.  The Veteran had 
purulent nasal discharge, sinus pain, sinus tenderness, post 
nasal drip, and intermittent mild lightheadedness.  The 
Veteran experienced difficulty breathing due to his 
symptomatology.  The Veteran did not have a history of 
incapacitating episodes or non-incapacitating episodes, and 
informed the examiner that he had lost no time from work 
during the previous year.  The examiner determined that there 
was no evidence of an active sinusitis disease, but noted a 
septal deviation causing 70 percent left nasal obstruction 
and 40 percent right nasal obstruction.  The examiner 
diagnosed the Veteran with a deviated nasal septum, and noted 
a problem associated with the diagnosis to be sinusitis.  

At his hearing, the Veteran initially indicated that he had 
been treated three to four times in the previous year for his 
sinusitis, and then contradicted himself, stating that it was 
actually four to six times.  In response to his service 
representative, the Veteran stated that he had been treated 
with antibiotics during his episodes.  When asked by the 
undersigned what antibiotics were prescribed, the Veteran 
indicated that it was usually "over-the-counter" Sudafed.  
On one occasion, the Veteran had been treated with 
penicillin.  The Veteran testified that he lost "very little 
time from work" because of his sinusitis.  

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid 
sinusitis), 6512 (frontal sinusitis), 6513 (maxillary 
sinusitis), and 6514 (sphenoid sinusitis) are to be rated 
under the General Rating Formula for Sinusitis.  The General 
Rating Formula for Sinusitis provides a noncompensable (0 
percent) rating for sinusitis that is detected by X-ray only.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note to the General 
Rating Formula for Sinusitis provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97. 

As noted previously, the Veteran currently has a 
noncompensable evaluation for sinusitis.  There is no 
evidence that the Veteran has had any incapacitating episodes 
at any point since February 2005 when his sinusitis was 
service-connected.  The Veteran denied any incapacitating 
episodes when asked by his March 2009 examiner.  

The Board acknowledges that the Veteran testified that he had 
non-incapacitating episodes of sinusitis, treated with over 
the counter medication except for one reported instance of 
antibiotics.  At his hearing, he provided somewhat 
inconsistent information as to how many non-incapacitating 
episodes he had experienced during the previous year, 
indicating initially three or four, then reporting four to 
six times.  

However, of more significance is the fact that the Veteran 
informed the 2009 VA examiner, a medical provider, that he 
did not have a history of non-incapacitating episodes.  The 
Board finds the statements to his medical examiner to be more 
probative than his contradictory statements at the hearing 
concerning the number of non-incapacitating episodes.  See 
Rucker, 10 Vet. App. at 73 (observing that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, the Board finds that the Veteran's allegations of 
"three to four" or "four to six" non-incapacitating 
episodes of sinusitis over the previous year are not 
credible.

The Board also finds it probative that there is no evidence 
of recent treatment for sinusitis. 

Based on the evidence in the record, the Board finds that the 
Veteran has not had three to six non-incapacitating episodes 
of sinusitis over any one year period since he was service-
connected for sinusitis.  As such, a compensable evaluation 
for his sinusitis is not warranted.

Consideration of an extraschedular evaluation is not 
warranted for the Veteran's sinusitis.  The Veteran's 
condition has not caused marked interference with employment, 
or required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun, 22 Vet. App. at 115.  The Veteran has gone long periods 
of time without treatment for sinusitis, and he has not 
missed any work due to his disability, according to what he 
told to his March 2009 VA examiner.  Therefore, consideration 
of an extraschedular evaluation under38 C.F.R. § 3.321(b)(1) 
is not warranted for the Veteran's service-connected 
sinusitis.

D. Earlier Effective Dates

The Veteran claims that he is entitled to an earlier 
effective date than February 10, 2005, for the grant of 
service connection for his degenerative disc disease of the 
cervical spine and his degenerative joint disease of his 
right shoulder.  The Veteran phrased his claim as one of 
"clear and unmistakable error" (CUE), but, as noted 
previously, his claim is more appropriately characterized as 
above.  In this regard it is noted that the standard for 
pleading CUE is much higher.  See 38 C.F.R. § 3.105.  In 
asserting CUE a claimant must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact of law in the decision, the legal or factual 
basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  In this regard, the Board notes that the 
Veteran has failed to identify specific errors of fact or law 
in the April 2008 determination.  Nonetheless, such is 
unnecessary since he timely filed a notice of disagreement to 
the effective date; the Board will consider all of his 
arguments on a de novo basis, which is a more beneficial 
standard of review.  

As a general rule, the effective date of an award based on an 
original claim for compensation or a claim for increased 
evaluation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

The Board notes that the RO has an obligation to investigate 
potential claims, to include those chronic conditions 
diagnosed in service even if not expressly claimed by the 
Veteran.  See M21-1MR III.iv.6.B.2.

The Veteran alleges that the error as to the effective date 
of service connection for his right shoulder and cervical 
spine disabilities was VA's "failure to consider my claim 
from my initial exam in 1993, and the subsequent application 
in 2001."  

Initially, and perhaps most importantly, the Veteran filed a 
VA Form 21-526 on March 10, 1993, upon his separation from 
service.  On that form, the Veteran indicated four 
disabilities for which he was claiming service connection: a 
fractured right elbow; pain in the left shoulder; loss of 
extension of the right elbow; and stress.  The VA claims 
form, completed shortly after the separation examination, did 
not include claims for either a right shoulder disability or 
a cervical spine disability.  

The Veteran was not diagnosed with a right shoulder 
disability or a cervical spine disability during his time in 
service.  The only evidence concerning his shoulder and 
cervical spine in his STRs is a radiologic report from 
September 1988.  The Veteran's cervical spine was X-rayed 
because of scapular pain.  The report documented a reversal 
of the cervical curvature, but did not diagnose a disability.  
The Veteran did not receive subsequent treatment for his 
cervical spine or his right shoulder during service.  As 
such, there is no diagnosis upon which service connection for 
either of these two conditions could have been based, or from 
which a potential claim could have been inferred.  The 
Veteran's separation examination did not include a finding of 
a right shoulder disability or a cervical spine disability.  
The only musculoskeletal disability recorded by the February 
1993 examiner was a disability of the Veteran's right elbow.  

The Board acknowledges that the Veteran checked the box on 
his medical history form completed in conjunction with the 
examination indicating that he had "[p]ainful or 'trick' 
shoulder or elbow."  He also indicated that he had recurrent 
back pain at the top of his shoulders, and that he had 
injured his upper back when a safe fell on him.  These 
statements are not sufficient to make either the examination, 
the medical history form, or the Veteran's STRs into a claim 
for service connection for a right shoulder or cervical spine 
condition, as they do not "request[] a determination of 
entitlement or evidenc[e] a belief in entitlement to a 
benefit."  See 38 C.F.R. § 3.1(p).  This is made even more 
evident when considering, as discussed above, that the 
Veteran filed a claim just after this examination in which he 
did not claim service connection for his spine or right 
shoulder.  The claim itself indicated the benefits for which 
the Veteran evidenced a belief in entitlement.

Similarly, during his VA examination in June 1993, there was 
no mention of cervical spine or right shoulder disorders, 
upon which a claim for service connection, inferred or 
implied, may found.  When notified by the RO in June 1994 of 
the award action, and the disabilities addressed therein, the 
Veteran did not file a notice of disagreement, indicating 
that issues he had raised were not addressed.

The Veteran's contention that his claim should have been 
considered as of his "subsequent application in 2001" has 
no merit, as the Veteran did not submit any type of 
application in 2001.  There is nothing in the claims file 
between the June 1994 notification of the decision on his 
original claim for disability benefits and a January 2002 
request from the Veteran for his current VA rating sheet, 
current VA rating examination reports, and his service 
treatment records.  The Board notes that in a March 2002 
letter, the Veteran filed for an increase in his service 
connected right elbow disability; he did not address his 
cervical spine or his right shoulder in that correspondence 
to the RO.

In sum, the Veteran did not file a claim for VA benefits for 
a right shoulder or cervical spine disability prior to 
February 10, 2005, and no claim can be inferred prior to that 
date.  His contentions to the contrary are wholly without 
merit and unsupported by any evidence.  The effective date of 
an award based on an original claim for compensation or a 
claim for increased evaluation will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Notably, the Veteran did not actually 
file a claim for service connection for his right shoulder 
and cervical spine conditions until March 28, 2005, over a 
month after his current effective date for those conditions.  
As such, an effective date prior to February 10, 2005 is not 
warranted.


ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim for service connection for a psychiatric 
disorder, to include depression, mood disorder, stress, and 
anxiety, the claim for service connection for a psychiatric 
disorder, to include depression, mood disorder, stress, and 
anxiety, is reopened.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for bilateral inguinal 
hernias is denied.

Entitlement to service connection for bilateral Achilles 
tendonitis is denied.

Entitlement to service connection for plantar fasciitis of 
the left foot is denied.

Entitlement to an evaluation in excess of 20 percent for the 
Veteran's degenerative disc disease of the cervical spine, 
for the period of February 10, 2005, to March 22, 2009, is 
denied.

Entitlement to an evaluation of 30 percent and no higher for 
the Veteran's degenerative disc disease of the cervical 
spine, for the period beginning March 23, 2009, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation of 20 percent and no higher for 
the Veteran's C7 radiculopathy of the left (minor) upper 
extremity, for the period beginning February 10, 2005, to 
April 12, 2009, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for sinusitis is 
denied.

Entitlement to an earlier effective date prior to February 
10, 2005, for service connection for degenerative disc 
disease of the cervical spine is denied.

Entitlement to an earlier effective date prior to February 
10, 2005, for service connection for degenerative joint 
disease of the right shoulder is denied.


REMAND

Psychiatric Disorder

An October 1985 medical record notes that the Veteran had 
"high stress levels."  The Veteran's condition did not 
require treatment at that time.

The Veteran was treated for stress in June 1988, based on 
problems he was having as a recruiter.  He was diagnosed with 
an "occupational problem" and assigned to a brief stress 
management program.  This treatment was noted by the Veteran 
on his medical history report, completed in February 1993 for 
his separation examination.  In statements made in connection 
with his appeal, the Veteran reported that as result of 
stress, his performance during military service noticeably 
declined and such is reflected in his evaluations.  Obtaining 
his service personnel file would be beneficial.

The Veteran's separation examination did not indicate a 
finding of a psychiatric disability, nor did he report having 
any psychiatric complaints.   

The Veteran did not claim entitlement to service connection 
for a psychiatric condition until August 2006.  

The Board notes that the Veteran's psychiatric treatment 
provider has associated his current mental condition with 
injuries that the Veteran claims occurred during service, all 
of which are not service-connected.  The Veteran is, however, 
service-connected for some injuries and disabilities incurred 
during service, including some of those related to when a 
safe fell on him.  Currently, the record includes the 
findings of Dr. J.C.V.B. that the Veteran's psychiatric 
condition is related to service.  Although his reports do 
support a finding of service connection, the Board finds that 
the reports are not adequate bases on which to make a 
decision on the Veteran's claim.  Dr. J.C.V.B. has relied on 
the Veteran's retelling of his in-service stress and in-
service injuries; these accounts, however, are not all 
credible when compared to the actual treatment records from 
the Veteran's service.  As such, a new examination is 
required for the Veteran's psychiatric disorder.

On remand, the Veteran should be provided a VA examination 
for his claim of entitlement to service connection for a 
psychiatric disorder.  The examiner should review the 
Veteran's claims file, including the service treatment 
records, prior to the examination.  The examiner should 
request that the Veteran provide a detailed history 
concerning his in-service injuries and in-service stressful 
events; this history should be related in the examination 
report, and compared to the contemporaneous record.  The 
examiner should make a finding regarding what psychiatric 
disability or disabilities the Veteran currently has.  
Thereafter, the examiner should make specific findings as to 
which medical conditions or stressful incidents, if any, 
contributed to the Veteran's psychiatric disorder.  The 
examiner should provide an opinion as to whether it is at 
least as likely as not that the Veteran's current psychiatric 
disorder is related to his service.  

Plantar Fasciitis of the Right Foot

The Veteran was diagnosed with plantar fasciitis of the right 
foot in December 1983.  

At the Veteran's separation from service, the Veteran did not 
indicate on his medical history form that he had plantar 
fasciitis.  The examiner who completed the Veteran's 
separation examination did not observe any problems 
associated with the Veteran's feet.  The Veteran stated on 
his medical history form that he had foot trouble associated 
with the removal of ingrown toenails. 

The Veteran was diagnosed with plantar fasciitis of the right 
foot in June 2004.  The June 2004 examiner noted that the 
Veteran's heels had been in severe pain over the previous two 
and a half months.  

He was again diagnosed with plantar fasciitis in April 2008 
by a private medical provider.  The private medical provider 
did not indicate whether the plantar fasciitis was in one or 
both feet.

In May 2008, the Veteran was diagnosed with plantar fasciitis 
of the right heel by an examiner at the VAMC.  The Veteran 
told the VA examiner that he had experienced heel pain on and 
off for several years.  

The Veteran testified at his March 2009 hearing that he 
continues to wear inserts for his plantar fasciitis.

The Veteran has not been provided an examination for plantar 
fasciitis of the right foot.  Based on the fact that he had 
an in-service occurrence of the disease, a current diagnosis 
of plantar fasciitis of the right foot, and an indication, by 
way of the Veteran's testimony and evidence of periodic 
treatment for the condition, that the plantar fasciitis has 
continued to be a problem since service, this matter must be 
remanded for a VA examination and opinion as to whether his 
currently-diagnosed plantar fasciitis is at least as likely 
as not related to an injury sustained during service or the 
original diagnosis of plantar fasciitis during service.  

Disability of the Thoracic Spine

The Board notes that the current medical opinions concerning 
the Veteran's thoracic spine disability are based on a 
history provided by the Veteran which is not fully supported 
in the record.  A new medical opinion is needed to determine 
if the Veteran's current thoracic disability warrants service 
connection.  The examiner should only base his or her opinion 
as to whether the Veteran's current condition is related to 
service on the documented injuries in service, and to the 
extent that the injuries were documented in service.  

Central to the Veteran's claim for service connection is the 
November 1984 incident in which the Veteran was moving a safe 
with two other servicemen.  Initially, the Board finds that 
the reports from November 1984, immediately after the safe 
incident, are the most reliable record of the extent of the 
injuries the Veteran experienced when the safe fell on him, 
based on the timing, and that they are based on the Veteran's 
statements when he was receiving treatment.  See Rucker, 10 
Vet. App. at 73.  The November 1984 reports did not indicate 
a complaint by the Veteran of back pain.  The Board notes 
that throughout the claims file, it is repeatedly asserted by 
the Veteran, by his fellow service members, and by the 
Veteran's post-service medical providers that the Veteran 
complained of back pain immediately following the incident in 
which the safe fell on him in November 1984.  There is no 
evidence of these complaints in the STRs.  Based on the 
Board's finding that the STRs are the most reliable record of 
the incident, the Board finds that all allegations that the 
Veteran experienced back pain immediately following the 
incident in which the safe fell on him are not credible, as 
no notation concerning his back pain was made in his in-
service treatment records.

The Veteran's documented in-service injuries, and objective 
post-service treatment, include the following:

According to the Veteran's STRs, he fell off a ladder in 
September 1979, at which time the radial head of his right 
elbow was fractured.  

As reported by the Veteran after the incident, a safe 
weighing 1500 pounds fell on his arm in November 1984 while 
he and two other service members were moving it with a dolly.  
The Veteran's lower right arm and wrist were X-rayed in 
November 1984 for a "possible [right] arm [fracture]."  X-
rays were negative, and the Veteran was diagnosed with a 
contused forearm.  None of the November 1984 reports 
indicated that the Veteran complained of back pain.

Two months later, in January 1985, the Veteran was on a 
skiing trip, and fell off the ski lift, injuring his left 
shoulder.  The day after he fell, the Veteran was seen 
complaining of pain in his left shoulder, neck, back, and 
right thumb.  Two weeks after the incident, a note indicated 
that the Veteran's pain was localized to his left shoulder 
joint.  No more back pain was indicated.  

In July 1985, the Veteran was seen for pain between his 
shoulder blades.  He was diagnosed with a somatic dysfunction 
of the thoracic spine, and received manipulation treatment.

In July 1988, a report indicated that the Veteran had "no 
medical problems that would predispose [him] to [being] 
overweight."

The Veteran's medical history report, filled out by the 
Veteran in conjunction with his separation examination, 
indicated that he had "recurrent back pain - top of 
shoulders[;] 1979 - result of injury."  He also stated that 
"1500 lb. safe fell on chest/arm - inj[ury] to arm [and] 
upper back."  The Veteran did not indicate in the medical 
history that he had any other back pain.  

The Veteran's separation examination did not note any 
disabilities or injuries to the Veteran's spine.

A September 2002 MRI of the thoracic spine showed the 
vertebral bodies to be intact with mild scoliosis.

In a December 2005 note, Dr. L.V.E., a private physician, 
stated that "it is my professional opinion that [the 
Veteran] has a documented history of the following: 
. . . Degeneration and Herniated Disc of the C-Spine."  His 
opinion was based on the Veteran's alleged trauma when the 
safe fell on the Veteran in November 1984.  Dr. L.V.E. did 
not indicate, at the time, that the Veteran had a thoracic 
condition related to the safe incident.

A March 2007 private medical opinion from Dr. D.A.J. 
indicated that the Veteran was treated by Dr. D.A.J. for his 
chronic neck and upper back problems.  

A March 2007 MRI performed at the VAMC indicated that the 
Veteran had "small posterior disc bulges at T2-T3 and T5-T6 
and tiny posterior disc bulging noted at multiple levels of 
the distal thoracic spine."  Schmorl's nodes were noted on 
vertebra of the thoracic spine.

A March 2007 X-ray of the thoracic spine showed moderate 
scoliosis of the spine and degenerative changes, but no 
suggestion of significant disc disease.

On remand, the RO should schedule the Veteran for an 
examination of his thoracic spine.  The examiner, after 
reviewing this remand and the claims file and examining the 
Veteran, should opine as to whether it is at least as likely 
as not that the Veteran's current thoracic disability is 
related to an injury sustained by the Veteran during service.  


Erectile Dysfunction

The Veteran has a current diagnosis of erectile dysfunction, 
noted in private treatment records to have a one-year history 
as of June 2003.  His erectile dysfunction continued to be 
documented since that time, most recently in December 2008.

The RO should arrange a VA examination for the Veteran's 
erectile dysfunction condition.  The examiner should 
determine the extent of the Veteran's erectile dysfunction. 
Also, the examiner should opine, if possible, whether the 
Veteran's erectile dysfunction is at least as likely as not 
related to his psychiatric condition, medications he is 
taking, his low testosterone, his back condition, or any 
other causal condition.  

Bilateral Knee Condition

The Veteran's claim for service connection for a bilateral 
knee condition must be remanded for a new examination, to 
determine whether the Veteran has a current knee disability, 
and, if so, whether that knee disability is related to his 
military service.

The only current evidence concerning the Veteran's knees is 
testimony from the Veteran and his wife and a February 2009 
summary of his medical conditions by a private medical 
provider.  The February 2009 summary of the Veteran's medical 
complaints by Dr. L.V.E. indicated that the Veteran had 
experienced chronic knee problems since service, including 
pain and clicking in his knees, and that the knee problems 
are worse in his right knee.

In November 1990, the Veteran was treated for a bruised left 
knee.  

The Veteran indicated on the medical history report he 
completed in conjunction with his separation examination that 
he had painful knees since 1979.  The examiner who provided 
the separation examination did not note any problem with the 
Veteran's knees.

Shortly after service, in February 1994, the Veteran's right 
knee was X-rayed based on complaints of pain, and the Veteran 
was diagnosed with chondromalacia patellae of his right knee.  

The Veteran was treated for knee pain in June 1998, and for 
right knee pain and weakness in April 2003.

The RO should provide a VA examination for the Veteran's 
bilateral knees.  The examiner should determine what, if any, 
current disability of the knees the Veteran has.  Also, the 
examiner should opine whether it is at least as likely as not 
that the Veteran's current knee condition is related to his 
military service.

Skin Condition

The Veteran has claimed service connection for psoriasis.  
This claim must be remanded for an examination and an 
opinion.  The Board notes that the Veteran is service-
connected for granuloma annulare, which was originally 
diagnosed during service as psoriasis.  

A July 1987 report indicated that the Veteran had small 
papules on his hands.

In September 1987, an examination noted a lesion on the 
Veteran's penis and a lesion on the Veteran's lower back.  

In October 1991, the Veteran was seen for bumps on his 
elbows.  The condition was diagnosed as psoriasis.  

The Veteran indicated on his separation medical history form 
that he had psoriasis, beginning in either 1989 or 1990.  The 
examiner at separation did not indicate a finding of 
psoriasis or any other skin condition.

Subsequent to service, in January 1994, the Veteran was 
treated for sores on the back of his scalp, which were 
diagnosed as folliculitis due to stress.

The Veteran testified that his skin condition has manifested 
itself as boils, cysts, non-sexually-transmitted genital 
warts.  It is not clear if the Veteran's current skin 
condition is the same condition that was service-connected in 
May of 1994 as granuloma annulare.  The RO should schedule 
the Veteran for a VA examination for his skin condition.  The 
examiner should diagnose any current skin condition the 
Veteran has.  The examiner should also determine if the 
Veteran's current skin condition is the same skin condition 
for which the Veteran was service-connected in May 1994.  If 
the current condition is different from the originally 
service-connected condition, the examiner should opine as to 
whether it is at least as likely as not that the current skin 
condition began during service, or whether it is secondary to 
a service-connected condition.

Eye Condition

The Veteran seeks service connection for an eye condition.  
This claim must be remanded for a VA examination and opinion.  

The Veteran's service entrance examination noted that he had 
uncorrected vision of 20/400 in each eye, correctable to 
20/20.

The Veteran was first diagnosed with paving stone 
degeneration in November 1992.  The November 1992 report 
noted that the Veteran had a history of blunt head trauma as 
an infant.

In February 1993, the Veteran had an eye examination.  The 
examiner noted that the Veteran had decreased visual acuity.  
The examiner opined that the Veteran had a normal 
examination, except for a finding of nearsightedness.  The 
examiner also stated that there was "no predisposition to 
retinal detachment or any other problems."

The Veteran indicated on the medical history form he 
completed for his separation examination that he had eye 
trouble beginning in 1991, that he had problems with visual 
acuity and color vision, painful vision, and paving stone 
degeneration.  

The separation examination report noted visual acuity of 
20/200 in each eye, correctable to 20/20.  No other findings 
regarding the Veteran's eyes were included in the examination 
report.

The Veteran has a current diagnosis of paving stone 
degeneration, as found in a November 2008 private medical 
examination.  It is unclear, however, whether paving stone 
degeneration is a disability in and of itself, or whether it 
is a symptom of another disability.

The RO should schedule the Veteran for a VA examination.  
Upon examination, the examiner should determine what, if any, 
current disability of the eyes the Veteran has.  The examiner 
should then opine, if possible, whether any currently-
diagnosed eye disability is at least as likely as not related 
to service.  If no opinion is possible, the examiner should 
explain why he or she is unable to provide an opinion.  A 
complete rationale is requested for all opinions provided by 
the examiner.

Bilateral Toenail Condition

The Veteran's claim for an increased evaluation for his 
service-connected bilateral toenail condition must be 
remanded for an examination to determine the extent of the 
disability.

In February 2009, the Veteran submitted a picture of the 
"[i]ntermittent recurrence of [ingrown] toenails."

The Veteran testified at his March 2009 hearing that every 
four to six weeks, he has to tear out the growth in the nail 
bed to prevent his toenails from becoming ingrown.  This 
procedure causes his feet to be tender and his toes to be 
sore and bloody.  The Veteran testified that he has received 
no other treatment for his toenail condition.  

There is no current medical evidence in the claims folder as 
to the condition of the Veteran's toenails.  As the Veteran's 
condition is rated analogously under the criteria for scars, 
proper evaluation of the condition requires a medical 
determination as to current findings and symptoms.  The RO 
should schedule a VA examination.  The examiner should fully 
describe the Veteran's symptomatology associated with his 
toenails.  Currently, the Veteran's toenail condition is 
rated analogously under the rating criteria for scars.  As 
such, the examiner should specifically indicate whether the 
toenail condition, and any resulting scarring, is deep or 
superficial, whether it causes limited or painful motion, and 
whether the toenails/scarring are unstable.  Further, the 
examiner should indicate whether the effect of the toenail 
condition on the foot as a whole should be considered 
"mild," "moderate," "moderately severe," or "severe."

Evaluation of the Right Shoulder

The most recent examination report concerning the Veteran' 
right shoulder condition is insufficient to properly evaluate 
his claim for an increased rating.  Central to an evaluation 
of a right shoulder disability is accurate measurement of the 
Veteran's range of motion of the joint, to include the 
effects of pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The March 2009 examiner noted that there was "objective 
evidence" of pain with active motion of the Veteran's right 
shoulder; the examiner did not, however, indicate what that 
objective evidence was.  On remand, the examiner should 
clarify the examination report by indicating what objective 
evidence of pain was found on active motion of the shoulder.

After testing the ranges of motion for both shoulders, the 
examiner stated, without indicating which shoulder she was 
referring to, that she was unable to test the Veteran's range 
of motion after three repetitions because of "severe pain."  
On remand, the examiner should state which shoulder was 
affected by severe pain.

Further, X-rays taken during the examination showed anatomic 
alignment of the shoulder, degenerative changes commensurate 
with the Veteran's age, slightly more marked with the AC 
joint, and no acute abnormality.  These objective findings 
undermine the finding in the report that the Veteran was 
unable to repeat any shoulder movements because of "severe 
pain."  On remand, the examiner should explain why the 
Veteran's range of motion was so severely affected when X-
rays showed "no acute abnormality."

If the examiner is unable to appropriately address these 
deficiencies from the initial examination report, a new 
examination of the Veteran's right shoulder should be 
conducted, fully and clearly addressing the Veteran's 
symptomatology.

Accordingly, the case is REMANDED for the following action:
	
1.  All up-to-date VA or private medical 
records relating to any of the disabilities 
herein remanded should be obtained for 
inclusion in the claims file.

2.  The Veteran's service personnel file 
should be obtained and incorporated in the 
claims file.

3.  The RO should schedule the required 
examinations for the Veteran.  If 
appropriate, a single examination may be 
provided to address all of the Veteran's 
conditions, other than that of his eyes and 
his right shoulder, for which there are 
particular instructions below; if separate 
examinations are necessary for the other 
conditions, however, they must be provided.  
The Veteran's claims file, as well as the 
Veteran's medical chart, must be reviewed 
in conjunction with the examination or 
examinations.  Importantly, each examiner 
should review all relevant portions of this 
remand.  The doctor(s) should examine the 
Veteran, perform all necessary tests, 
thoroughly describe the nature and severity 
of the disabilities remanded herein, and 
provide any opinions requested.  A full and 
complete rationale for all opinions 
expressed is required.  Whenever the 
examiner is unable to provide a requested 
opinion, the examiner should fully explain 
why he or she is unable to do so.

Psychiatric Condition

The examiner should request that the 
Veteran provide a detailed history 
concerning his in-service injuries and in-
service stressful events; this history 
should be related in the examination 
report and compared to the 
contemporaneously prepared records 
contained in the service treatment 
records.  The examiner should make a 
finding regarding what psychiatric 
disability or disabilities the Veteran 
currently has.  Thereafter, the examiner 
should make specific findings as to which 
medical conditions or stressful incidents, 
if any, contributed to the Veteran's 
psychiatric disorder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current psychiatric disorder is related to 
his service.  

Plantar fasciitis of the right foot:
The examiner must determine first whether 
the Veteran has a current plantar 
fasciitis disability of the right foot.  
If the Veteran does have such a 
disability, the examiner should provide an 
opinion as to whether his currently-
diagnosed plantar fasciitis is at least as 
likely as not related to an injury 
sustained during service or the original 
diagnosis of plantar fasciitis during 
service.  

Condition of the thoracic spine:
The examiner should examine the Veteran's 
spine, diagnose any current disability, 
and determine the extent of his current 
disability.  The examiner should address 
the range of motion of the Veteran's 
thoracolumbar spine, to include flexion, 
extension, lateral flexion, and rotation, 
as well as whether the Veteran has 
ankylosis of the spine, or intervertebral 
disc syndrome with or without 
incapacitating episodes.  The examiner 
should also address whether any thoracic 
condition affects the Veteran's peripheral 
nerves, and to what extent.  

After examining the Veteran, the examiner 
should opine as to whether the Veteran's 
thoracic disability is at least as likely 
as not related to an injury sustained by 
the Veteran during service.  In reaching 
such opinion, the examiner should consider 
the fact that the Veteran continued in the 
Army for nine years following his alleged 
injury.  Further, the examiner should 
consider the evidence that the Veteran's 
work history following service include 
such tasks as letter carrier for the 
postal service, construction of wooden 
playsets and sheds, and his current work 
at an auto supply store, which involves 
restocking shelves and lifting heavy items 
such as car batteries.

Erectile dysfunction:
The examiner should determine the extent 
of the Veteran's erectile dysfunction 
disability. Also, the examiner should 
opine, if possible, whether the Veteran's 
erectile dysfunction is at least as likely 
as not related to his vasectomy, his 
psychiatric condition, medications he is 
taking, his low testosterone, his back 
condition, or any other potential cause.  

Bilateral knee condition:
The examiner should determine what, if 
any, current disability of the knees the 
Veteran has.  Also, the examiner should 
opine whether it is at least as likely as 
not that the Veteran's current knee 
condition is related to his military 
service.

Skin condition:
The examiner should diagnose any current 
skin condition or conditions the Veteran 
has.  The examiner should determine if the 
Veteran's current skin condition(s) is the 
same skin condition for which the Veteran 
was service-connected in May 1994.  If the 
current condition(s) is different from the 
originally service-connected condition, 
the examiner should opine as to whether it 
is at least as likely as not that the 
current skin condition(s) began during 
service, or whether it is secondary to a 
service-connected condition.

Eye condition:
The eye examination must be conducted by a 
VA ophthalmologist or other specialist 
qualified to address disabilities of the 
eyes.  The examiner should determine what, 
if any, current disability of the eyes the 
Veteran has.  The examiner should then 
opine, if possible, whether any currently-
diagnosed eye disability is at least as 
likely as not related to service.  The 
examiner should particularly note the 
condition of the Veteran's eyes at his 
entrance into service and his separation 
from service, and determine if a 
preexisting eyesight disability worsened 
during service.

Evaluation of a bilateral toenail 
condition:
The examiner should examine the Veteran's 
service-connected toenail condition.  The 
examiner should fully describe the 
Veteran's symptomatology associated with 
his toenails.  The examiner should 
specifically indicate whether the toenail 
condition, and any resulting scarring, is 
deep or superficial, whether it causes 
limited or painful motion, and whether the 
toenails/scarring are unstable.  Further, 
the examiner should indicate whether the 
toenail condition's effect on the foot as 
a whole should be considered "mild," 
"moderate," "moderately severe," or 
"severe."

Evaluation of degenerative joint disease 
of the right shoulder:
The RO should return the Veteran's March 
2009 examination report to the examiner 
who provided the report.  On remand, the 
examiner should clarify the examination 
report by indicating what objective 
evidence of pain was found on active 
motion of the shoulder.  The examiner 
should indicate which shoulder was 
affected by severe pain such that the 
Veteran was unable to perform any 
repetitive motions of the shoulder 
whatsoever.  The examiner should explain 
the seemingly apparent contradiction 
between the X-ray findings and the 
objective range of motion tests of the 
Veteran's shoulder, as described 
previously in this remand.

If the examiner who originally examined 
the Veteran is unable to appropriately 
address the deficiencies in the initial 
examination report, a new examination of 
the Veteran's right shoulder should be 
conducted, fully and clearly addressing 
the Veteran's limitation of motion of the 
shoulder and any other impairment of the 
shoulder.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, with special 
attention to the reports of the requested 
VA examinations, and arrange for any 
additional development indicated.  

The RO should then readjudicate the claims 
on appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2008).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


